FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   April 6, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                                   TENTH CIRCUIT


 CHARLES ALLEN HAYNES,

          Petitioner-Appellant,

 v.

 EDDIE WILSON, Warden, Wyoming                          No. 10-8085
 Department of Corrections State               (D.C. No. 2:09-CV-00221-ABJ)
 Penitentiary; BRUCE SALZBURG,                            (D. Wyo.)
 Wyoming Attorney General,

          Respondents-Appellees.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.


      A Wyoming jury convicted Charles Allen Haynes of two counts of sexual

assault. Mr. Haynes appealed his conviction but the Wyoming Supreme Court

affirmed. He then filed a motion in federal district court, seeking relief under 28

U.S.C. § 2254. The district court rejected Mr. Haynes’s motion and denied his

application for a certificate of appealability (“COA”). Mr. Haynes now appears

before us to renew his request for a COA. We may, of course, grant a COA only


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
if Mr. Haynes makes a “substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), such that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong,”

Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (internal quotation omitted).

And, where a claim “was adjudicated on the merits in State court proceedings,”

we may grant habeas relief only if the state court decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court” or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d).

      There is only one issue Mr. Haynes presented on direct appeal in state court

and in his § 2254 petition to the district court and so preserved for our possible

review under these standards. That is the question whether the state trial court

should have revisited its earlier decision that Mr. Haynes was competent to stand

trial in light of a forensic psychologist’s report prepared later at sentencing.

Before the Wyoming Supreme Court, Mr. Haynes explained his argument in these

terms: “It would have been far more reassuring if [the trial court judge] had said

that he considered the new evidence in conjunction with the earlier

testimony . . . . [But the trial judge] simply refused to consider mental

competence at all [at sentencing], treating it as a closed issue.” App. Br. at 15-

16. Mr. Haynes charges that this decision, to treat the issue as settled and closed,

                                          -2-
ran afoul of constitutional due process doctrine which requires trial courts to

assess a defendant’s competence whenever “a reasonable judge should have had a

bona fide doubt as to [the defendant’s] competence at the time of trial.” Gilbert

v. Mullin, 302 F.3d 1166, 1178 (10th Cir. 2002) (internal quotation omitted). 1

      The Wyoming Supreme Court discussed and rejected Mr. Haynes’s

argument. It did so by explaining that, in fact, the state trial court had considered

the forensic psychologist’s report and its potential impact on the court’s earlier

competency decision. Consequently, the Wyoming Supreme Court held, Mr.

Haynes was afforded due process:

      [¶ 43] On appeal, Mr. Haynes claims that when evidence was presented at
      sentencing indicating that he lacked the mental capacity to understand the
      nature of the sentencing proceedings, the district court was required to
      address the issue before sentencing him. Mr. Haynes relies on the
      following excerpt from the hearing, which he incorrectly attributes to the
      district court:

             The risk assessment itself was designed to consider what his chances
             of reoffending are. Not designed to determine whether or not he was
             competent to stand trial, not designed to determine whether or not he
             was responsible for his criminal conduct. In short, that report was
             directed at an entirely different set of issues, and does not constitute
             new evidence. The case has been closed as to the issue of

      1
         Although Mr. Haynes’s COA application focuses on this issue, along the
way it also seeks to raise a number of related but different arguments.
Unfortunately, however, Mr. Haynes did not raise these arguments in his direct
state court appeal. That procedural default barred him from raising them as
grounds for state-court collateral relief. See Wyo. Stat. Ann. §§ 7-14-101
& 7-14-103(a)(i). And it also precludes us from considering them. See Woodford
v. Ngo, 548 U.S. 81, 93 (2006) (holding that “if the petitioner procedurally
defaulted . . . claims [for state-court review], the prisoner generally is barred from
asserting those claims in a federal habeas proceeding”).

                                         -3-
             competency by the Court’s determination that Mr. Haynes was
             competent to stand trial as a matter of law. The issue of criminal
             responsibility has been closed by the jury by their guilty verdicts.

      (emphasis added). Citing § 7-11-303(a), deShazer v. State, 2003 WY 98,
      ¶ 20, 74 P.3d 1240, 1248 (Wyo.2003), and other authorities, Mr. Haynes
      asserts this was a ‘glaring misstatement of the law’ because it is clear that
      the district court had a continuing obligation throughout the legal
      proceeding, including sentencing, to raise and consider the issue of his
      mental competency. . . .

      [¶ 44] Mr. Haynes is correct that the district court had a continuing
      obligation to address the issue of his mental competency. However, the
      statement quoted above was not made by the district court; the statement
      was made by the prosecutor during his argument in opposition to the new
      trial motion. The record clearly reflects, contrary to Mr. Haynes’ assertion,
      that the district court compared the statements contained in the risk
      assessment with the earlier testimony presented on the competency issue
      and found that no new evidence was presented. Mr. Haynes’ argument that
      the district court did not fulfill its obligation and ruled the matter of
      competency ‘closed’ is not supported by the record.

Haynes v. State, 186 P.3d 1204, 1214 (Wyo. 2008) (footnote omitted).

      The record reveals no basis on which we might disagree with this analysis,

finding unreasonable either the Wyoming Supreme Court’s factual determination

that the trial court did consider the psychologist’s report or its application of the

law in concluding any due process requirement was satisfied. The request for a

COA is therefore denied and this appeal is dismissed.



                                                ENTERED FOR THE COURT


                                                Neil M. Gorsuch
                                                Circuit Judge

                                          -4-